Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles, dated October 3, 2002, which confirmed the findings of an administrative law judge, made after a hearing, that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The seizure of the petitioner’s truck, which occurred at a checkpoint, and pursuant to a nondiscriminatory pattern of selection by the officer weighing the vehicles, was constitutional (see People v Scott, 63 NY2d 518 [1984]; People v Ingle, 36 NY2d 413 [1975]). Further, since administrative proceedings are not governed by the service requirements of the CPLR, service of the tickets upon the vehicle’s driver was sufficient to confer personal jurisdiction over the petitioner (see Vehicle and Traffic Law § 385 [20-a]; Matter of Miller v Schwartz, 72 NY2d 869 [1988]; Matter of Sureway Towing, Inc. v Martinez, 8 AD3d 490 [2004]; Matter of Clinton Ave. Constr. Corp. v Martinez, 8 AD3d 273 [2004]). Krausman, J.P, Mastro, Rivera and Skelos, JJ., concur.